UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 18, 2012 International Monetary Systems, Ltd (Exact name of registrant as specified in its charter) Wisconsin 0-30853 39-1924096 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16901 West Glendale Dr. New Berlin, WI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 262-780-3640 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) oPre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) oPre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 5.02Departure of Directors At a meeting of the Company’s board of directors on June 18, 2012, the board voted to reduce its’ size from eight directors to five. Accordingly, the company accepted the resignations of directors Wayne Emmer, Gerald Van Dyn Hoven, and Thomas Delacy, as well as Corporate Secretary Patricia Katisch, effective June 18, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. International Monetary Systems, Ltd. Date: June 21, 2012 By: /s/David Powell Name: David Powell Title: Principal Financial Officer
